DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed August 18, 2022. In the applicant’s reply; claims 1, 9 and 16 were amended.  Claims 1-20 are pending in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2022 has been entered.

Response to Arguments
Applicants' amendments filed on August 18, 2022 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on April 18, 2022.
Applicant’s amendments overcome the rejections of claims 16-20 under 35 U.S.C. 101 for being directed to non-statutory subject matter, and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of claims 1-20 under 35 U.S.C. 101 for being directed to non-statutory subject matter, and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claims 1, 9  and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Kraus et al. (US PGPub US 2018/0137338 A1), hereby referred to as “Kraus”, and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claims 1, 9  and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Kraus et al. (US PGPub US 2018/0137338 A1), hereby referred to as “Kraus”, and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of C Claims 1-20 under 35 U.S.C. § 103 as being unpatentable over Jifeng Dai et al: "R-FCN: Object Detection via Region-based Fully Convolutional Networks", Advances in neural information processing systems (2016-06-21), XP055486238, hereby referred to as “Dai” in view of Kraus et al. (US PGPub US 2018/0137338 A1), hereby referred to as “Kraus”. Dai was cited by applicant in IDS submitted in February 24, 2020, and the rejection is hereby withdrawn. 

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach the device of Claim 1, the method of Claim 9, or the device of Claim 16, which specifically comprises the following features in combination with other recited limitations:
- A device comprising: a processing unit; and a memory coupled to the processing unit and comprising instructions stored thereon, the instructions, when executed by the processing unit, causing the device to perform acts comprising: 
- generating a plurality of channel groups from a feature map of an image, the image comprising at least a region corresponding to a first grid, each channel group in the plurality of channel groups corresponding to a sub-region of the region; 
- extracting a target feature map from at least one of the plurality of channel groups associated with a cell of the first grid; 
- determining, via a fully connected layer, a feature vector from the target feature map; 
- and determining, based on the feature vector, information related to an object within the region.
These limitations and their equivalents are recited in independent claims 1, 9 and 16, making these claims allowable subject matter. Likewise claims 2-8 are dependent upon claim 1, claims 10-15 are dependent on claim 9, and claims 17-20 are dependent upon claim 16. The dependent claims encompass the limitations specified in the independent claims, and further amendments to those limitations render them as allowable subject matter as well. 

	Some closely related prior art references are listed previously: Jifeng Dai et al: "R-FCN: Object Detection via Region-based Fully Convolutional Networks", Advances in neural information processing systems (2016-06-21), XP055486238, hereby referred to as “Dai”, Kraus et al. (US PGPub US 2018/0137338 A1), hereby referred to as “Kraus”, and the references cited in form PTO-1449.  None of the references teaches the method recited in claim 9, nor the devices recited in claim 1 and claim 16.  Especially, Kraus is the most relevant reference and was used in an anticipatory rejection against the previously filed claims and Dai was applied for dependent limitations. However, applicant’s amendments to further include the use of a plurality of channels associated with different sub-regions to extract a target feature map overcomes the prior art of record. Dai was used in combination and was also cited in the office actions by foreign patent office but also fails to teach the amended features, as Dai does not teach a fully connected layer for determining a feature vector from the target feature map and also fails to anticipate the amended limitations. An updated search was performed but did not result in the determination of any prior art as being pertinent to the claimed invention. As a result, the claimed language which is highly dependent upon the amended limitations are not taught by the prior art references,  alone or in combination and are placed in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAHMINA N. ANSARI
Examiner
Art Unit 2662


2662

/TAHMINA ANSARI/

August 26, 2022
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662